Citation Nr: 1214506	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee strain, status post microscopic surgery and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty in the from August 1979 to February 1980 and from February 1983 to May 1983; he had additional service in the Connecticut Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge in December 2010.  A transcript of his hearing has been associated with the record.

The Board remanded the appeal in May 2011 for additional development of the record.


FINDINGS OF FACT

1.  A left knee disability was not manifest in service and is unrelated to service.

2.  A left knee disability is unrelated to the service-connected right knee strain, status post microscopic surgery, and degenerative joint disease of the right knee.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A left knee disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a)  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In February 2009 the Veteran was advised of the evidence necessary to substantiate a claim for service connection.  He was invited to submit or identify evidence supportive of his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

An August 2009 letter advised the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis.

A May 2011 letter discussed the status of the Veteran's appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded a VA examination.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The examination report of record is thorough and consistent with contemporaneous treatment records, and adequately responds to the questions posed in this appeal.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely a more definitive nexus opinion from his private physician.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A VA record dated in June 1982 indicates that the Veteran was seen at the West Haven VA Medical Center for evaluation of bilateral knee pain.  The author of the record, a physician's assistant, noted that the Veteran had pre-patellar bursitis and was advised to stay off of his feet for five to six days or until his symptoms improved.

Service treatment records contain various line of duty determinations following injuries; however, none pertain to the Veteran's left knee.  Rather, the service treatment records are negative for any injury of the left knee or any diagnosis, complaint, or abnormal finding pertaining to the Veteran's left knee.  

In February 2001 a VA provider noted that the Veteran walked with a slight limp, favoring his right leg.  

In August 2004 the Veteran reported that his knees were bothering him and that they were swollen.  The provider noted that the Veteran had injured his right knee in service.  

In March 2008 the a VA provider noted that "both knees are bothering him now."  

In August 2008 the Veteran was seen for pain in both knees.  He related that the left knee pain had started a week previously.  He denied trauma.  A subsequent August 2008 record indicates a possible meniscus tear.

On VA examination in February 2009 the Veteran's history was reviewed.  Physical examination revealed a limping gait with no functional limitations on standing or walking.  There were no callosities, breakdown, or unusual shoe wear that would indicate abnormal weight bearing.  

A February 2009 VA outpatient record indicates that the Veteran's knees had begun to bother him about three weeks previously.  

In April 2010 a VA provider noted a past medical history of degenerative joint disease of the bilateral knees.

At his December 2010 hearing, the Veteran testified that he favored his right knee and leaned on the left knee.  He noted that he took medication and that he had gotten Cortisone shots in both knees.  He also indicated that he wore a brace on his left knee.  

A VA examination was carried out in June 2011.  The examiner reviewed the Veteran's documented history and elicited a history from the Veteran.  The Veteran denied any injury, trauma, or condition involving or affecting his left knee during active service.  He indicated that he received no evaluation or management of a left knee condition during service.  He also denied injury, trauma, or impairment after discharge.  Rather, he attributed his left knee condition to the right knee disability due to favoring his right knee.  Following physical examination and review of the record, the examiner concluded that the left knee condition was not caused by or a result of in-service illness, injury or event, or to the service-connected right knee disability.  He reasoned that there was insufficient objective medical evidence to support an opinion based on reasonable medical certainty and probability that a nexus existed between active service and the left knee condition.  He noted that he was unable to identify records in the claims file that documented a left knee condition, injury, or trauma sustained during active service.  He also noted that there was insufficient objective medical evidence to support an opinion based upon reasonable medical certainty and probability that a nexus existed between the service-connected right knee disability and the claimed left knee condition.  He noted that there were no studies with a high degree of supporting medical evidence published in peer reviewed professional journals documenting that the incidence of degenerative conditions in the knee contralateral to the knee with a degenerative condition was higher than the incidence of degenerative knee conditions in the general population, and that degenerative knee conditions contralateral to the knee with a degenerative condition were due to abnormal gait, abnormal joint reactive forces, or favoring the knee with the degenerative condition.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a left knee disability. While the evidence reveals that the Veteran currently suffers from symptoms related to his left knee, the competent, probative evidence of record does not etiologically link this condition to his service or any incident therein.  Service treatment records are silent regarding any complaints or findings of left knee symptoms during service. Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that in August 2008 the Veteran reported left knee symptoms of one week's duration.  Finally, the Veteran's primary contention is that his claimed left knee disability is related to his service-connected right knee disability.  In that regard, he has specifically denied any trauma or injury to his left knee in service.

For purposes of establishing secondary service connection, there is post-service medical evidence of a right knee disability for which the Veteran is in receipt of service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected right knee disability either caused or aggravated the claimed left knee disability.  On the other hand, a VA examiner has concluded that the claimed left knee disability is not related to the service-connected right knee disability.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to the examiner's opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value. 

The Board has considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, to include reporting that he felt that had favored one leg over the other due to his service-connected right knee disability.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the degree that his right knee disability and related symptomatology caused or contributed to the development of his claimed left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions.i

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


